DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment filed on 10/21/2021 has been entered. Claims 1-10 are pending with claims 5-8 withdrawn from consideration. 

Response to Arguments
Applicant's argument, see page 1-4, filed on 2/28/2022, with respect to 103 rejection has been fully considered and is persuasive.  Specifically, the prior art Araki does not teach the claimed limitation of a plurality of primary particles plastically deformed into the amorphous alloy particle, each primary particle having a grain boundary layer surrounding the respective primary particle.  The 103 rejection is withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-8, directed to an invention non-elected without traverse.  Accordingly, claims 5-8 have been cancelled.

Allowable Subject Matter
Claims 1-4 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to an amorphous alloy particle comprising a plurality of primary particles plastically deformed into the amorphous alloy particle, each primary particle having a grain boundary layer surrounding the respective primary particle.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Araki et al (JP2016180154A), hereinafter “Araki”, English version US 20180043431 A1 is used as reference here, and Matsumoto et al (JP2007077488A), hereinafter “Matsumoto”, machine translation is used as reference here.  Araki teaches an iron-based amorphous powder.  The powder particles are granulated and coated.   However, as the applicant argued, Araki does not teach the granulated particles are plastically deformed.  In Araki, only the glass powder 7 is plastically deformed in the coating layer; and the granulated particle 1 is not plastically deformed [Fig. 5].  Matsumoto does not teach a metal oxide grain boundary; and this feature would not be expected because it was formed under inert N2/Ar atmosphere which would suppress formation of oxides.  When all of the evidence is considered as a whole, evidence of non-obviousness outweighs evidence of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Claims 1-4 and 9-10 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762